Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2007/0213586) in view of Pretorius (US 2016/0131900).
Regarding Claim 1, Hirose discloses:
A camera head for use with a medical observation device, the camera head comprising:

a rear cabinet (11) detachably connected to the front cabinet (screws are used to attach and detach the cabinets), the rear cabinet including a sensor (11a) which receives light transmitted through the optical system of the front cabinet, and converts the light into an electrical signal (see Paragraph 0065, the electric signal is transmitted to the computer through cable 11c).
Hirose does not explicitly disclose wherein the optical system is provided with a phase modulation filter which modulates a space distribution of a phase of light, wherein the phase modulation filter is between the medical observation device and any lens in the optical system.  Pretorius teaches using a pupil filter (see Paragraphs 0013 and 0169) without requiring the redesign of other optical components.  Pretorius’s filter goes between the lenses such that the filter is between the proximal lens and the medical device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirose’s optical system to include Pretorius’s phase modulation element.  Such a modification improves depth of field and image quality (Pretorius Paragraphs 0003-0007 describes the problem and the disclosed phase modulation helps solve that problem).

Claim 2-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2007/0213586) and Pretorius (US 2016/0131900), as applied to claim 1, and further in view of Tsujita (US 5,879,284) and Orbay et al. (US 2008/0195128).
Hirose and Pretorius disclose the invention substantially as claimed as stated above.
Regarding Claim 2, they do not explicitly disclose image processing circuitry configured to generate an image by using the electrical signal generated by the sensor the image processing circuitry configured to generate the image by performing image processing using a point spread function.  Using a PSF to generate an image is generally well-known in the art, as is using circuitry for performing image processing algorithms.  Tsujita teaches using a PSF as the image processing means (see Col 2 Lines 25-33) to remove blur (see Col 3 Lines 6-9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirose and Pretorius’s device to include circuitry for image processing using a PSF as taught to be beneficial by Tsujita.  Such a modification uses a well-known processing technique to reduce blur.
Orbay teaches placing the image processor in the device as opposed to in an external device, like a computer (see Paragraph 0169).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hirose’s device to include the image processor in the head.  Such a modification is common in the art as it eliminates the need for large external units making the device more portable.  Also noted, the physical location of the processor is not considered critical.  Applicant’s disclosure simply lists the location in the camera head as an option without any additional discussion.  

Regarding Claim 3, Hirose discloses an optical system mount disposed in the front cabinet that retains the optical system (as seen in Fig. 2, the lens 13c is held in place within the cabinet at the mount 13f and 12d is held by similar means), and an electrical system mount which is disposed in the rear cabinet that retains the sensor (as seen in Fig. 2, the sensor 11a is held in place via a proximal bore (not numbered)).

Regarding Claim 4, Hirose discloses wherein the optical system mount and the electrical system mount are separated from each other, in a state in which the front cabinet and the rear cabinet are connected to each other see Fig. 2 showing the separation between the mount holding sensor 11a and the mount holding lens 13c).

Regarding Claims 7 and 10, Hirose discloses wherein the electrical system mount is secured to the rear cabinet to prevent rotation (the proximal bore where the electrical system is mounted does not rotate relative to the rest of the device), the optical system mount is secured to the front cabinet to prevent rotation (the front optics and mount do not rotate relative to the rest of the device as 13c and 12d are fixed in place), and the front cabinet and the rear cabinet are connected so as to avoid rotating relative to each other when they are connected (screws 11d and 12b fix the cabinets such that they do not rotate relative to one another).

 Regarding Claims 8 and 11, Hirose discloses a first attachment (the shoulders of the bore as seen in Fig. 2 to which the sensor 11a is affixed), a second attachment 

Regarding Claims 9 and 12, Hirose discloses wherein at least a part of the first attachment is formed on the rear cabinet (seen in Fig. 2 as the bore and its shoulder is in the rear cabinet), and at least a part of the second attachment is formed on the front cabinet (as seen in Fig. 2, the protrusions are part of the front cabinet).

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The combination or Hirose with Pretorius does not include an additional seal if the front cabinet is both 12 and 13.  The Examiner considers the term cabinet broad enough such that multiple components can make up the cabinet, but then there is no seal as claimed.

Response to Arguments
Applicant's arguments filed December 27, 2021, have been fully considered but they are not persuasive.  The Examiner does not necessarily disagree with Applicant’s .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795